DETAILED ACTION
The action is responsive to the amendment filed on 02/23/2022 and the interview conducted on 06/03/2022. Claims 1-20 are pending in the case. Claims 1, 8 and 15 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Xin Li (Reg. No. 72446) on 06/03/2022.

The application has been amended as follows: 

1.	(Currently Amended)  A method, implemented on a machine having at least one processor, storage, and a communication platform connected to a network, for measuring user engagement with content items, comprising:
receiving a query from a user;
providing a content item to the user in response to the query, wherein the content item is provided on a user interface via at least one card;
determining a plurality of user activities related to the content item, wherein at least one of the plurality of user activities is related to manipulation of metadata associated with the content item;
determining an elapse of time between the time the content item being presented to the user on the user interface and the time of the at least one of the plurality of user activities related to manipulation of the metadata associated with the content item;
determining a score associated with the content item based on the elapse of time; and
generating information related to user engagement with the content item based on the score.

8.	(Currently Amended)  A machine-readable tangible and non-transitory medium having information recorded thereon for measuring user engagement with content items, wherein the information, when read by the machine, causes the machine to perform the following:
receiving a query from a user;
providing a content item to the user in response to the query, wherein the content item is provided on a user interface via at least one card;
determining a plurality of user activities related to the content item, wherein at least one of the plurality of user activities is related to manipulation of metadata associated with the content item;
determining an elapse of time between the time the content item being presented to the user on the user interface and the time of the at least one of the plurality of user activities related to manipulation of the metadata associated with the content item;
determining a score associated with the content item based on the elapse of time; and
generating information related to user engagement with the content item based on the score.

15.	(Currently Amended)  A system for measuring user engagement with content items, comprising at least one processor programmed to execute one or more computer program instructions which, when executed, cause the at least one processor to:
receive a query from a user;
provide a content item to the user in response to the query, wherein the content item is provided on a user interface via at least one card;
determine a plurality of user activities related to the content item, wherein at least one of the plurality of user activities is related to manipulation of metadata associated with the content item;
determine an elapse of time between the time the content item being presented to the user on the user interface and the time of the at least one of the plurality of user activities related to manipulation of the metadata associated with the content item;
determine a score associated with the content item based on the elapse of time; and
generate information related to user engagement with the content item based on the score.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Marra et al. (US Patent No. 9063972 B1) discloses receiving a query from a user, providing a content item in response to the query, determining a plurality of user activities on the content item related to manipulation of the content item’s meta data, determining an elapse of time, determining a score based on the elapse of time and determining user engagement with the content item based on the score.
Legris (US Patent Pub. No. 20130104063 A1) discloses providing content items on a cards in response to a user search query.
Cross et al. (US Patent Pub. No. 20090119254 A1) discloses determining an elapse of time between adjacent ones of a plurality of user activities to occur.
Zhang et al. (US Patent No. 8893012 B1) discloses user input to remove a portion of a content item.
Valdes-Perez et al. (US Patent Pub. No. 20110313990 A1) discloses reclustering search results after a threshold amount of time has elapsed between user interactions with the result.
However the features of determining an elapse of time between the time the content item being presented to the user on the user interface and the time of the at least one of the plurality of user activities related to manipulation of the metadata associated with the content item and determining a score associated with the content item based on the elapse of time between the time the content item being presented to the user on the user interface and the time of the at least one of the plurality of user activities related to manipulation of the metadata associated with the content item when taken in the context of the claims as a whole, were not found in the prior art teachings.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SAMWEL whose telephone number is (313) 446-6549. The examiner can normally be reached Monday through Thursday 8:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL SAMWEL/Primary Examiner, Art Unit 2171